Exhibit 10.41
Execution Version

TRANSITION AGREEMENT


This Transition Agreement (“Agreement”) is entered into by and between Group 1
Automotive, Inc. (“Group 1” or the “Company”) and James Brooks O’Hara
(“Employee”).


A.     RECITALS


1.
On or about December 18, 2015, Group 1 and Employee agreed that so long as he
remained employed through such date, Employee would become Director, Special
Projects effective April 1, 2016. Between the time that Employee executes this
Agreement and April 1, 2016, (such period, the “Transition Period”), unless
earlier terminated pursuant to Section 3 below, Employee will continue to serve
as the Vice President of Human Resources and perform the duties commensurate
with that position.



B.     AGREEMENT


In consideration of the following promises and covenants, the Parties agree as
follows:


1.
Release: In return for the Company’s agreement to enter into this Agreement and,
provided that he is still employed by the Company at the end of the Transition
Period, to employ Employee as Director, Special Projects under the terms of the
Employment Agreement (attached hereto as Exhibit “A”) beginning April 1, 2016
(the “Employment Agreement”), and other promises as outlined herein, Employee
agrees to accept the terms of this Agreement and, on April 1, 2016, to execute
the Release and Waiver of Claims Agreement (“Release,” attached hereto as
Exhibit “B”).



2.
Role; Compensation & Benefits: Until April 1, 2016, unless earlier terminated
pursuant to Section 3 below, Employee shall continue to serve as Vice President
of Human Resources for Group 1. Employee will continue to be paid his regular
salary and be eligible for any bonuses for which he is currently eligible and
shall continue to participate in and receive all health and welfare benefits to
which he is entitled as a Group 1 employee, including, but not limited to, those
set forth in Section 4 below.

 
3.
Term: Both Group 1 and Employee expressly understand and agree that until April
1, 2016, unless terminated pursuant to the following sentence, Employee will
remain employed as the Vice President of Human Resources of Group 1. Termination
prior to April 1, 2016, by either party, shall occur only in the event or
occurrence of one of the following: (1) Employee’s death or “Disability” (as
defined in the Employee’s Restricted Stock Agreement(s) (Qualified Retirement));
(2) an uncured material breach by Employee of one or more of the material terms
and conditions of this Agreement or the confidentiality, non-competition, and
non-solicitation provisions contained in Exhibit A of the Employee’s Restricted
Stock Agreement(s) (Qualified Retirement); (3) an act of fraud, embezzlement or
other dishonesty by Employee during the Transition Period; or (4) the commission
by the Employee of any illegal and/or unethical act in connection with the
Employee’s business activities during the Transition Period that would adversely
and materially impact on the character, goodwill and public reputation of Group
1. Prior to the termination of employment for any of the events or occurrences
(other than (1)), Group 1 shall provide in writing to Employee notice of the
event or occurrence warranting termination of employment and, in the case of (2)
above, the steps reasonably needed to cure the material breach. Upon receipt of
the written notice, Employee shall have ten (10) business days to respond in




--------------------------------------------------------------------------------

Exhibit 10.41

writing to the notice. Group 1 and Employee agree to confer in good faith before
the termination of employment. If the Employee’s employment is terminated for
any reason then, subject to Employee’s entry into (and non-revocation in the
time provided to do so), on the date of termination or within 21 days
thereafter, a release of claims acceptable to the Company in a form (subject to
adjustment by the Company to reflect applicable law, Employee’s particular terms
and date of separation and/or payments to be received) similar to the Release,
the Company agrees to pay, within thirty (30) days of the date of termination,
and subject to Section 4.f. of the Employment Agreement, which provision is
hereby incorporated into this Section 3 to the extent necessary to avoid the
imposition of additional taxes on the Employee pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended, (a) the Employee’s base salary
through April 1, 2016 (to the extent unpaid as of the date of such termination),
(b) the sum of $252,000, and (c) any bonus payable with respect to services to
the Company in 2015 and the first quarter of 2016 (paid on a pro-rata basis and
calculated off a full-year bonus amount as described in the Company’s Short Term
Incentive Plan) that the Employee would be entitled to receive had he remained
employed through April 1, 2016. In addition, provided Employee was terminated
for any reason other than those set forth in clauses (2) through (4) of the
preceding paragraph, in the event that Employee and/or his dependents elects to
continue his group health insurance under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) on behalf of himself or his dependents, then the
Company will pay the premiums to maintain health insurance coverage (based on
the coverage the Employee has elected and so long as the Employee is
participating in a Company-sponsored group health plan) pursuant to COBRA for
the Employee and any dependents enrolled in the Company’s medical plan as of the
last day of the Employee’s employment, less the amount of premiums the Employee
would have otherwise been required to pay for such coverage had the Employee
continued to be employed by the Company, less all required deductions and tax
withholdings. If the period for continuation coverage under COBRA expires prior
to the expiration of 36 months following termination of employment, then in
addition, the Company shall pay the Employee a lump sum cash payment equal to
(a) the monthly COBRA premium for similarly situated former employees of the
Company with respect to the coverage election in effect for Employee and his
eligible dependents at the time COBRA expires, less the amount of premiums the
Employee would have otherwise been required to pay for such coverage had the
Employee continued to be employed by the Company, multiplied by (b) the number
of months remaining in the 36 month period following Employee’s termination of
employment. The Company also agrees that, if Employee’s termination of
employment was not by reason of death or Disability, any restricted stock which
has not vested and been released as of the date of termination, will continue
vesting for two years following such termination under and subject to the
provisions of the Qualified Retirement provisions of the Restricted Stock
Agreement. These shares will become vested and nonforfeitable following the
two-year holding period provided that the Employee satisfies the
confidentiality, non-competition, and non-solicitation provisions contained in
Exhibit A of the Restricted Stock Agreement. The Company acknowledges and agrees
that the Compensation Committee of the Board of Directors has agreed to waive
the age requirement of the Qualified Retirement provision under these
circumstances. For the purpose of determining the timing of payments upon
termination pursuant to this Section 3, “date of termination,” “termination of
employment” and similar terms will mean “separation from service” within the
meaning of Treasury Regulation § 1.409A-1(h).


4.
Rights Not Affected: This Agreement will not affect Employee’s rights in the
Group 1 Automotive, Inc. Deferred Compensation Plan, the Group 1 Automotive,
Inc. Long Term Incentive


Page 2 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

Plan, the Executive Term Life & Accidental Death and Dismemberment Insurance,
the Disability Income Insurance: Long Term Benefits, the Company’s 401(k) Plans
or any deferred compensation plan, or Employee’s ownership rights to shares of
stock in the Company.


5.
Confidentiality:



(a)
Group 1 and Employee agree that the terms of this Agreement are a private
matter, which shall not be divulged in any form to others. Accordingly, Group 1
and Employee hereby agree that, except as provided by law, they will not
disclose, disseminate and/or publicize or cause to be disclosed, disseminated
and/or publicized any of the terms of this Agreement or the discussions which
have led up to this Agreement to anyone, with the exception of those within
Group 1 who have a business need to know the terms and the Employee’s attorney,
any financial or tax advisors, and spouse and children, who shall not divulge
its contents to any third party.



(b)
On April 1, 2016 or any such earlier date that Employee’s employment terminates,
Employee agrees to execute any documents necessary to effectuate his resignation
as Vice President of Human Resources with Group 1 and to cooperate in any
filings with the Securities and Exchange Commission related to his resignation.



(c)
Group 1 and Employee agree to work together to draft a statement that may be
communicated by Group 1 or the Employee regarding Employee’s resignation as Vice
President of Human Resources and continuing employment as Director, Special
Projects.



6.
Prior Agreements: Except as otherwise specified herein, all other terms of
Employee’s agreements with Group 1, remain in full force and effect during and
after the Transition Period, subject to the terms of those agreements.



7.
Severability: In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal, or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.



8.
Employee Indemnity Not Affected: The releases contained herein shall not affect
Group 1’s obligation under law, to the extent applicable, to indemnify Employee
as an employee for actions taken within the scope and course of Employee’s
employment.



9.
Jurisdiction and Choice of Law: The Employee and Company agrees to use the Laws
of Texas to enforce the terms of this Agreement and the matter shall be heard in
Harris County, Texas. Employee agrees to service and personal jurisdiction in
Harris County, Texas.














Page 3 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

In Witness Whereof, the parties have executed this Agreement effective as of the
date last written below.


JAMES BROOKS O’HARA (“EMPLOYEE”)
 
GROUP 1 AUTOMOTIVE, INC.
 
 
 
By: /s/ J. Brooks O’Hara
 
By: /s/ Darryl M. Burman
 
 
 
Dated: 12/18/2015
 
Dated: 12/18/2015
















































































Page 4 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

EXHIBIT “A”


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made by and between Group 1
Automotive, Inc. (the “Company”) and James Brooks O’Hara (“Employee”).


WHEREAS, the Company desires to continue to employ Employee, and Employee
desires to continue such employment with the Company, upon the terms and
conditions set forth in this Agreement;


NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto covenant and agree as follows:


1.     Term of Agreement. The term of this Agreement shall commence on April 1,
2016 and, except as provided below, shall terminate on March 31, 2019 (the
“Employment Term”).


2.    Employment; Services. The Company hereby employs the Employee as Director,
Special Projects to render the following services (“Services”) to the Company
for the term of this Agreement: (a) the Employee shall assist the Company in
human resources and other business activities; (b) the Employee shall testify as
a witness in any proceeding or otherwise provide information or reasonable
assistance to the Company in connection with any claim or lawsuit threatened or
filed against the Company; and (c) the Employee shall assist the Company’s Chief
Executive Officer and Vice President of Human Resources with any special
projects as may be requested from time to time. During the Employment Term, it
is agreed that the Employee may work for another employer on a part-time basis
(limited to no more than 25 hours per week), provide services as a paid
consultant, or undertake other activities to supplement his income, provided
that such any activity does not compete with or create a conflict of interest
with the Company. The Employee also may serve on boards of directors of, or
provide volunteer services for, non-profit entities.


3.    Schedule; Compensation.


a.Schedule. The Company shall employ Employee on a full-time basis during the
term of this Agreement and the Employee agrees that his work schedule shall be
thirty (30) hours a week. It is mutually agreed by the parties that Employee
shall work no less than fifty per cent (50%) of the average number of hours
worked by Employee during the immediately preceding 36-month period.


b.Payments. The Company shall pay the Employee the sum of Seven Thousand Dollars
and Zero Cents ($7,000.00) per month during the Employment Term, to be paid at
the Company’s regular payroll intervals, beginning April 1, 2016 and ending on
March 31, 2019. If the Company requires that Employee provide Services in excess
of thirty (30) hours in any calendar week, then the Company shall pay the
Employee a daily rate of One Thousand Dollars ($1,000.00) for each day during
the calendar week in which such Services in excess of thirty (30) hours were
requested and were provided. All payments to Employee shall be made in
accordance with the Company’s normal payroll practices and subject to taxes,
withholdings, benefit deductions and other similar statutory obligations.
Employee shall not expect to participate in any bonus plan or receive any
additional equity awards (other than continued participation in

Page 5 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

the Company’s Employee Stock Purchase Plan and Employee Purchase Plan),
additional cash compensation or other short or long term incentive compensation
during the Employment Term.


c.Benefit Plans. During the Employment Term, Employee and his eligible
dependents may continue to participate in the Company’s group health insurance
and supplemental benefits plans subject to and pursuant to the terms and
conditions of the applicable plan documents and the laws governing same. The
Company shall pay the employer portion of the premiums for such coverage and
Employee shall be responsible for paying any additional employee premiums for
such coverage through reductions in the payments described in Section 3.b.
above. Employee, as a full-time employee, shall be eligible to participate in
any other benefit plans offered to all employees of the Company, including but
not limited to the 401(k) Plan, Employee Stock Purchase Plan, and Employee
Purchase Plan. Employee may also participate in the Company’s Deferred
Compensation, Executive Long Term Disability Plan and Executive Life Plan
subject to the terms and conditions of said plan during the Employment Term.
This Agreement will not affect Employee’s rights in the Group 1 Automotive, Inc.
Deferred Compensation Plan, the Group 1 Automotive, Inc. Long Term Incentive
Plan, the Executive Term Life & Accidental Death and Dismemberment Insurance,
the Disability Income Insurance: Long Term Benefits, the Company’s 401(k) Plans
or any deferred compensation plan, or Employee’s ownership rights to shares of
stock in the Company.


d.Restricted Stock. During the term of the Employment Agreement, Employee shall
continue to vest in the 17,720 shares of restricted stock previously issued to
him in prior award grants (the “Restricted Stock”), and will be eligible to
receive said shares during his Employment Term, subject to the terms and
conditions of the 2014 Long Term Incentive Plan and Restricted Stock
Agreement(s) between the Company and the Employee. If Employee’s termination of
employment was not by reason of death or “Disability” (as defined in the
Employee’s Restricted Stock Agreement(s) (Qualified Retirement)), then any stock
not vested and released before the end of the Employment Term will continue
vesting and remain subject to forfeiture for two years under the provisions of
and subject to the Qualified Retirement provisions of the Restricted Stock
Agreement(s). These shares will become vested and nonforfeitable following the
two-year period provided that the Employee satisfies the confidentiality,
non-completion, and non-solicitation provisions contained in Exhibit A of the
Restricted Stock Agreement(s).


4.    Termination of Employment.


a.    Resignation by the Employee. Employee may terminate his employment by
providing at least thirty (30) days prior, written notice of his resignation of
employment. In the event of such resignation, the Company agrees to pay, subject
to Sections 4.f. and 4.g., on the first regular pay date following the Release
Expiration Date, any remaining, unpaid amount of the 36-monthly payments of
$7,000.00 per month as referenced in Section 3.b. of the Agreement. The Company
also agrees that any Restricted Stock, which has not vested and been released as
of the date of resignation, will continue vesting and remain subject to
forfeiture for two years following such termination under the provisions of and
subject to the Qualified Retirement provisions of the Restricted Stock
Agreement. These shares will become vested and nonforfeitable following the
two-year period provided that Employee satisfies the confidentiality,
non-competition, and non-solicitation provisions contained in Exhibit A of the
Restricted Stock Agreement(s). The Company acknowledges and agrees that the
Compensation

Page 6 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

Committee of the Board of Directors has agreed to waive the age requirement of
the Qualified Retirement provision under these circumstances.


b.    Death of the Employee. Employee’s employment shall terminate in the event
of the death of Employee. In the event of Employee’s death, the Company agrees
to pay, to Employee’s estate, subject to Section 4.g., on the first regular pay
date following the Release Expiration Date, any remaining unpaid amount of the
36-monthly payments of $7,000.00 per month as referenced in Section 3.b. of the
Agreement. Relative to all unvested Restricted Stock, the forfeiture
restrictions shall lapse as to all of the restricted shares subject to
forfeiture restrictions on the date employee’s employment with the Company is
terminated by reason of death (as provided in Section 2.b - Restricted Stock
Agreement (Qualified Retirement)).


c.    Disability of the Employee. The Company may terminate the Agreement on
account of Employee’s Disability. Before making any termination decision, the
Company shall determine whether there is any reasonable accommodation (within
the meaning of the Americans with Disabilities Act), which would enable the
Employee to perform the essential functions of the Employee’s position under
this Agreement despite the existence of any such Disability. If such a
reasonable accommodation is possible, the Company shall make that accommodation
and shall not terminate Employee’s employment hereunder based on such
Disability. In the event of such termination, the Company agrees to pay, subject
to Sections 4.f. and 4.g., on the first regular pay date following the Release
Expiration Date, any remaining unpaid amount of the 36-monthly payments of
$7,000.00 per month as referenced in Section 3.b. of the Agreement. Relative to
all unvested Restricted Stock, the forfeiture restrictions shall lapse as to all
of the restricted shares subject to forfeiture restrictions on the date
employee’s employment with the Company is terminated by reason of Disability (as
provided in Section 2.b - Restricted Stock Agreement (Qualified
Retirement)).    


d.    Termination by the Company. The Company may terminate the Agreement by
providing at least thirty (30) days prior, written notice of the termination of
employment, to the Employee. In the event of termination by the Company pursuant
to this Section 3.d., the Company agrees to pay, subject to Sections 4.f. and
4.g., on the first regular pay date following the Release Expiration Date, any
remaining unpaid amount of the 36-monthly payments of $7,000.00 per month as
referenced in Section 3.b. of the Agreement. The Company also agrees that any
restricted stock, which has not vested and been released as of the date of
resignation, will continue vesting and remain subject to forfeiture for two
years following such termination under the provisions of and subject to the
Qualified Retirement provisions of the Restricted Stock Agreement(s). These
shares will become vested and nonforfeitable following the two-year period
provided that Employee satisfies the confidentiality, non-competition, and
non-solicitation provisions contained in Exhibit A of the Restricted Stock
Agreement. The Company acknowledges and agrees that the Compensation Committee
of the Board of Directors has agreed to waive the age requirement of the
Qualified Retirement provision under these circumstances.


e.    Insurance Benefits upon Termination of Employment. In the event of
Employee’s termination for any reason other than resignation by the Employee or
termination by the Company for “Cause” in the event that Employee and/or his
dependents elects to continue his group health insurance under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”)on behalf of himself or his
dependents, then the Company will pay the premiums to maintain health insurance
coverage (based on the coverage the Employee has elected and so long as the
Employee is participating in a Company-sponsored group health plan) pursuant to
COBRA for Employee and any dependents enrolled

Page 7 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

in the Company’s medical plan as of the last day of Employee’s employment, less
the amount of premiums Employee would have otherwise been required to pay for
such coverage had Employee continued to be employed by the Company, less all
required deductions and tax withholdings. In addition, if the period for
continuation coverage under COBRA expires prior to the expiration of 36 months
following termination of employment, then in addition, the Company shall pay the
Employee a lump sum cash payment equal to (a) the monthly COBRA premium for
similarly situated former employees of the Company with respect to the coverage
election in effect for Employee and his eligible dependents at the time COBRA
expires, less the amount of premiums the Employee would have otherwise been
required to pay for such coverage had the Employee continued to be employed by
the Company, multiplied by (b) the number of months remaining in the 36 month
period following Employee’s termination of employment.


f.    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code to the extent applicable, and any ambiguous provision
will be construed in a manner that is compliant with or exempt from the
application of Section 409A. If any provision of this Agreement (or the payment
of any compensation or benefits hereunder) would cause Employee to incur any
additional tax or interest under Section 409A, the Employer shall, after
consulting with Employee, reform such provision to comply with Section 409A, to
the extent such reformation is permitted under Section 409A. If, at the time of
Employee’s separation from service (within the meaning of section 409A of the
Code), Employee is a specified employee (within the meaning of section 409A of
the Code and using the identification methodology selected by the Company from
time to time) and (ii) the Company makes a good faith determination that an
amount payable hereunder constitutes deferred compensation (within the meaning
of section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in section 409A of the Code in
order to avoid taxes or penalties under section 409A of the Code, then the
Company will not pay such amount on the otherwise scheduled payment date but
will instead pay it, without interest, on the tenth business day of the seventh
month after such separation from service. For the purpose of determining the
timing of payments upon termination pursuant to this Section 3, “date of
termination,” “termination of employment” and similar terms will mean
“separation from service” within the meaning of Treasury Regulation §
1.409A-1(h).


g.    Release. As a condition to the receipt of any post-employment compensation
as set forth in Sections 4.a., 4.b., 4.c. or 4.d., Employee (or Employee’s
estate or representative) must first execute and return to the Company, by the
Release Expiration Date, and not revoke in the time provided to do so, a release
of claims acceptable to the Company, and in a form (subject to adjustment by the
Company to reflect applicable law, Employee’s particular terms and date of
separation and/or payments to be received) similar to that attached hereto as
Exhibit B to the Transition Agreement by and between the Company and the
Employee (the “Release”). The “Release Expiration Date” shall mean the date that
is 21 days following the date upon which the Company delivers to the Employee
the Release (which shall occur no later than 7 days after the date of Employee’s
termination of employment), or in the event that such termination of employment
is “in connection with an exit incentive or other employment termination
program” (as such phrase is defined in the Age Discrimination in Employment Act
of 1967, as amended), the date that is 45 days following such delivery date.


5.    Method, Means and Location of the Services. The Company, and not Employee,
shall have the sole discretion to determine the method, means, and location of
the Services to be performed under this Agreement. The Company shall provide
Employee with the use of an office (if necessary), a cellular telephone, laptop
computer and access to Outlook (with his existing company email account).

Page 8 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

Employee agrees to abide by all Company policies regarding the appropriate use
of these Company resources. The Company agrees that Employee may provide these
Services at the Company’s place of business, from Employee’s residence, or other
locations as appropriate.


6.    Non-Disclosure of Confidential/Trade Secret Information. In the course of
providing the Services, and in the course of his employment with the Company,
the Employee has been and may be exposed to and/or provided with confidential
information relating to the operation of the Company’s business that are
“Confidential Information/Trade Secrets” (as defined below) Confidential
Information/Trade Secrets belong exclusively to the Company. By example, and
without any limitation, “Confidential Information/Trade Secrets” include
non-public information regarding potential and actual merger or acquisition
targets, information regarding other potential, planned, or pending purchase or
sale transactions, customer lists and potential customer lists, information
relating to the pricing of Company’s product, information relating to the
Company or the Company’s customers obtained or made known to Employee as a
result of Employee performing his services for the Company, copyrighted
materials and software created for the benefit of the Company, as well as the
Company’s business plans, strategy plans, sales figures, sales reports,
accounting/financial records, personnel policies, marketing plans, marketing
methods and related data, operating guidelines, non-public information
concerning the Company’s vendors or suppliers, information relating to costs,
sales or services provided to the Company by such vendors or suppliers, the
prices the Company obtains or has obtained for the Company’s products or
services, compensation paid to the Company’s employees and other terms of
employment, information regarding the Company’s relations with its employees,
information regarding other consultants or agents of the Company, information
regarding factory agreements and relations, confidential information regarding
the manner of business operations and actual or demonstrably anticipated
business, research or development of the Company, and any other information
protected by law as trade secret or which is provided to the Employee in
confidence. The Employee acknowledges and agrees that the sale or unauthorized
use or disclosure of any of the Company’s Confidential Information/Trade Secrets
obtained by Employee during his employment with the Company (whether before or
during the Employment Term) constitutes unfair competition. The Employee
promises not to engage in any unfair competition with the Company during or
following the Employment Term.


7.    Non-Competition Covenant. The Employee promises that, during the
Employment Term, he shall not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
board member, director, or in any other individual or representative capacity,
in any geographic area or market where the Company or any of its subsidiaries or
affiliated companies are conducting any business, (a) engage in any business
competitive with any line of business conducted by the Company or any of its
subsidiaries or (b) render advice or services to, or otherwise assist, any other
person, association, or entity who is engaged, directly or indirectly, in any
business competitive with any line of business conducted by the Company or any
of its subsidiaries or affiliates.


8.    Non-Solicitation Covenant. The Employee agrees that during the Employment
Term he will not, either directly or through others, solicit or attempt to
solicit any employee, consultant, or independent contractor of the Company to
terminate or lessen his or her relationship with the Company in order to become
an employee, consultant or independent contractor to or for any other person or
entity.


9.    Overlapping Covenants. To the extent the covenants set forth in Sections
6, 7 and 8 of this Agreement overlap post-employment covenants and continuing
obligations of the same or similar

Page 9 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

nature contained in any other Agreement, the parties agree that the covenants
providing the greatest protection to Company shall be applied and enforced.


10.    Assignment. This Agreement shall bind the successors and assigns of each
party and will inure to the benefit of each party, their successors and assigns.


11.    Notices. All notices required or given herewith shall be in writing and
shall be delivered as follows with notice deemed given as indicated: (i) by
personal delivery at the time of delivery; (ii) by overnight courier upon
written verification of receipt; (iii) by certified or registered mail, return
receipt requested, upon verification of receipt; or (iv) by email or facsimile
upon acknowledgment of receipt of transmission. Notices shall be sent to the
addresses set forth below or such other address as either party may specify in
writing:


To the Company:    Group 1 Automotive, Inc.
800 Gessner, Suite 500
Houston, Texas 77024
Attn: General Counsel


To the Employee:    1235 Harvard Street
Houston, Texas 77008


12.    Governing Law. This Agreement shall be governed in all respects by the
laws of the State of Texas without regard to the conflict of law provisions
thereof.


13.    Arbitration. The parties agree that any claim, dispute, and/or
controversy arising from this Agreement shall be submitted to and determined
exclusively by binding arbitration under the Federal Arbitration Act. In
addition to any other requirements imposed by law, the arbitrator selected shall
be a retired state or federal court Judge or otherwise qualified individual to
whom the parties mutually agree, and shall be subject to disqualification on the
same grounds as would apply to a judge of such courts. All rules of pleading,
discovery, evidence and all rights to resolution of the dispute by means of
motions for summary judgment and judgment on the pleadings under the Federal
Rules of Civil Procedure and Evidence shall apply and be observed. Resolution of
the dispute shall be based solely upon the law governing the claims and defenses
pleaded, and the arbitrator may not invoke any basis (including but not limited
to, notions of “just cause”) other than such controlling law. The arbitrator
shall have the immunity of a judicial officer from civil liability when acting
in the capacity of an arbitrator, which immunity supplements any other existing
immunity. Likewise, all communications during or in connection with the
arbitration proceedings are privileged. Notwithstanding this agreement to
arbitrate, the parties shall have the right to obtain injunctive or other
appropriate equitable relief in a civil court to the extent permitted by law in
order to preserve the rights of the parties pending the appointment of an
arbitrator.     IN ENTERING INTO THIS SECTION 13, THE PARTIES ARE KNOWINGLY AND
VOLUNTARILY WAIVING THEIR RIGHTS TO A JURY TRIAL.


14.    Severability. If any provisions of this Agreement should be held to be
illegal, invalid or unenforceable by a court of law or an arbitrator, the
legality, validity, and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired thereby.


15.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties regarding this subject matter and supersedes all prior or
contemporaneous oral or written agreements

Page 10 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

concerning such subject matter other than the terms and conditions of the 2014
Long Term Incentive Plan and Restricted Stock Agreement(s) between the Company
and the Employee which will continue to govern the Restricted Stock. This
Agreement can only be modified by a subsequent agreement of the parties in
writing and signed by the parties. The Employee acknowledges that no
representations, inducements, promises, agreements or warranties, oral or
otherwise, have been made by the Company or anyone acting on its behalf which
are not embodied in this Agreement; that the Employee has not executed this
Agreement in reliance on any representation, inducement, promise, agreements,
warranty, fact or circumstances not expressly set forth in this Agreement; and
that no representation, inducement, promise, agreement or warranty not contained
in this Agreement shall be valid or binding, unless executed in writing by the
Chief Executive Officer of the Company.


16.    Construction. This Agreement shall not be construed in favor of one party
or against the other.


17.    Voluntary and Knowing. The parties acknowledge that this Agreement is
executed voluntarily and without any duress or undue influence on the part or
behalf of the parties hereto.


In Witness Whereof, the parties have executed this Agreement effective as of the
date last written below.


JAMES BROOKS O’HARA (“EMPLOYEE”)
 
GROUP 1 AUTOMOTIVE, INC.
 
 
 
By: _________________________________
 
By: ___________________________
 
 
 
Dated: _______________________________
 
Dated: ________________________














































Page 11 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

EXHIBIT “B”


RELEASE AND WAIVER OF CLAIMS AGREEMENT


This Release and Waiver of Claims Agreement (“Agreement”) is made and entered
into by and between James Brooks O’Hara (the “Employee”) and Group 1 Automotive,
Inc. (the “Company”).


NOW, THEREFORE, in consideration of and exchange for the promises, covenants,
and releases contained herein, the parties mutually agree as follows:


1.     Effective Date. Except as provided herein, this Agreement shall be
effective the date it is signed by both parties.


2.     Resignation Date. Employee will resign his position as Vice President of
Human Resources and will resign all other current positions and responsibilities
effective March 31, 2016 (“Resignation Date”). Employee will continue to be
employed as a Director, Special Projects from that date forward until March 31,
2019 subject to the terms and conditions of the Employment Agreement attached as
Exhibit “A” to the Transition Agreement.


3.     Consideration by the Company. For and in consideration of the promises
made by the Employee in this Agreement, the Company shall:


a.     Prior to Employee’s execution of this Agreement, enter into the
Employment Agreement, which is attached as Exhibit “A” to the Transition
Agreement.


b.    Pay a pro-rated bonus for work performed from January 1, 2016 until March
31, 2016 calculated off a full-year bonus amount as described in the Company’s
Short Term Incentive Plan. If this Agreement has become irrevocable on or before
April 30, 2016, the Company shall make this bonus payment no later than May 31,
2016. The bonus payment shall be less all required, customary and authorized
deductions and withholdings.


c.    With the exception of any claim arising from fraud, illegal activity or
dishonesty, the Company and its subsidiaries, related companies, parents,
successors and assigns agrees to forever unconditionally release, waive and
discharge Employee and his heirs, executors, administrators successors and
assigns from any and all claims, debts, liabilities, promises, agreements,
demands, causes of action, attorneys’ fees, losses and expenses of every nature
whatsoever, known or unknown, suspected or unsuspected, filed or unfiled,
arising prior to the Effective Date of this Agreement, or arising out of or in
connection with Employee’s employment with the Company or any affiliate of the
Company.
Employee SPECIFICALLY ACKNOWLEDGES THAT HE WOULD NOT OTHERWISE BE ENTITLED TO
THE CONSIDERATION SET FORTH IN THIS PARAGRAPH WERE IT NOT FOR HIS COVENANTS,
PROMISES AND RELEASES SET FORTH HEREUNDER.


4.    Consideration by the Employee. For and in consideration of the promises
made by the Company in Paragraph 3 of this Agreement, Employee agrees as
follows:


a.     Employee agrees for himself and his heirs, executors, administrators,
successors and assigns to forever unconditionally release, waive and discharge
the Company and its

Page 12 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

subsidiaries, related companies, parents, affiliates and each of the foregoing
entities’ respective successors and assigns, and current and former divisions,
partnerships, related entities, officers, directors, managers, members,
shareholders, attorneys, agents, insurers, benefit plans (and the fiduciaries
and trustees of such plans) and employees (collectively, the “Released Parties”)
from any and all claims, debts, liabilities, promises, agreements, demands,
causes of action, attorneys' fees, losses and expenses of every nature
whatsoever, known or unknown, suspected or unsuspected, filed or unfiled,
arising on or prior to the Effective Date of this Agreement. This total release
includes, but is not limited to, all claims or demands related to: (i) salary,
bonuses, commissions, compensation, stock, stock options, vacation pay, fringe
benefits and expense reimbursements pursuant to any federal, state or local
statutory or common law or ordinance or cause of action, including, but not
limited to, breach of contract, breach of the implied covenant of good faith and
fair dealing, infliction of emotional harm, wrongful discharge, violation of
public policy, defamation and impairment of economic opportunity; (ii) any
federal, state or local anti-discrimination or anti-retaliation law; (iii)
violation of (each, as may have been amended): the United States and Texas
Constitutions; the Texas Labor Code (specifically including the Texas Payday
Act, the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code and the
Texas Whistleblower Act), the Civil Rights Act of 1866, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Older
Workers' Benefit Protection Act, the Americans With Disabilities Act of 1990,
the Employee Retirement Income and Security Act of 1974 (“ERISA”), the Fair
Labor Standards Act, the Family and Medical Leave Act, the Occupational Safety
and Health Act, and the Sarbanes Oxley Act. Employee specifically does not
release his right to apply for unemployment compensation benefits. Should
Employee apply for such benefits, the Company will not oppose such application.


b. Employee agrees and promises that Employee will not engage in any disparaging
conduct directed at the Company or any other Released Party, and Employee shall
refrain from making any derogatory statements or disparaging behavior concerning
the Company or any other Released Party in the future. The Company agrees and
promises that it will not engage in any disparaging conduct directed at
Employee, and the Company shall refrain from making any derogatory statements or
disparaging behavior concerning Employee in the future.


c. Employee hereby represents and warrants that he will return to the Company
all Company property, materials, files and documents in his possession
including, but not limited to, Company files, notes, records, computer recorded
information, electronically stored information, tangible property, credit cards,
entry cards, pagers, identification badges, and keys. Employee will retain the
use of his cell phone and laptop computer and be afforded access to the
Company’s email system to continue his work as a Director, Special Projects as
described in the Employment Agreement.
    
d.     Employee agrees that Darryl Burman and Earl Hesterberg have been
designated as the only persons he will contact on matters related to this
Agreement. Employee specifically agrees that he will not contact any other
employee of the Company concerning these matters.


e.     Employee understands and agrees that, after April 1, 2016, he is no
longer authorized to incur any expenses or obligations or liabilities on behalf
of the Company or to make or take any actions as an officer of the Company
unless specifically instructed to do so by Earl Hesterberg.

Page 13 of 16

--------------------------------------------------------------------------------

Exhibit 10.41



f.     Employee agrees that during his tenure as an employee and thereafter, he
shall not, directly or indirectly, personally, or on behalf of any other person,
business, corporation or entity, divulge or make use of any confidential
business information or trade secrets of the Company or any other Released
Party, including but not limited to: customer or employee information, training
material, information related to acquisitions or divestments, buying habits and
preferences of customers; marketing strategies; pricing or financial
information; technical information; operations information and operations
strategies.
        
g.     Employee specifically waives his right to recover in any action which may
be brought on his behalf by any person or entity, including, but not limited to,
any governmental department or agency such as the Equal Employment Opportunity
Commission or the United States Department of Labor. Employee specifically
represents and warrants that he has not initiated or caused to be initiated any
legal action with any court and that he has not filed or caused to be filed an
administrative charge, claim or complaint with any governmental office or
department or agency, including but not limited to the Equal Employment
Opportunity Commission.


h.    Notwithstanding this release of liability, nothing in this Agreement
prevents Employee from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”), National Labor Relations Board (“NLRB”),
Department of Labor (“DOL”) or comparable state or local agency or participating
in any investigation or proceeding conducted by the EEOC, NLRB, DOL or
comparable state or local agency or cooperating with such agency; however,
Employee understands and agrees that Employee is waiving any and all rights to
recover any monetary or personal relief or recover as a result of such EEOC,
NLRB, DOL or comparable state or local agency or proceeding or subsequent legal
actions. Further notwithstanding this release of liability, nothing in this
Agreement limits Employee’s right to obtain vested benefits under any benefit
plan governed by ERISA.


i.    Employee hereby acknowledges that a partial consideration for the benefits
he will receive pursuant to this Agreement and an inducement for the Company to
enter into this Agreement is Employee’s agreement, if reasonably requested by
the Company, to cooperate with the Company in the defense or prosecution of one
or more existing or future court actions, governmental investigations,
arbitrations, mediations or other legal or equitable proceedings which involve
Company or any of its current or former employees, officers or directors. This
cooperation may include, but shall not be limited to, the availability to
provide testimony in deposition, affidavit, trial, mediation or arbitration, as
well as preparation for that testimony. Employee acknowledges that he shall make
himself available at the Company’s reasonable request for any meetings or
conferences the Company deems necessary in preparation for the defense or
prosecution of any such legal proceedings. If the Company requests Employee to
travel or travel is otherwise required in conjunction with the Employee
providing assistance to the Company pursuant to this provision, the Company will
reimburse or pay for Employee’s necessary and reasonable travel expenses.


j.    In signing below, Employee expressly represents that, as of the date
Employee signs this Agreement, he has received all leaves (paid and unpaid) to
which he has been entitled during his employment with the Company and any other
Released Party and he has received all

Page 14 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

wages, bonuses and other compensation that he is owed and has been by the
Company and each other Released Party.


k.    The parties hereby expressly agree and acknowledge that this release of
liability of claims shall inure to the benefit of, and apply to, each of the
Released Parties that are not signatories hereto, even though such Released
Parties are not signatories to this Agreement, as the parties expressly agree
and acknowledge that each such Released Party is a third-party beneficiary of
Employee’s releases, covenants and representations set forth in this Agreement.
        
5.    No Admissions. Employee agrees that this Agreement does not, and shall not
be construed to, constitute an admission by the Company or any other Released
Party of any violation of any federal, state or local statute or regulation, or
any violation of any of the Employee’s rights or of any duty owed by the Company
or any other Released Party to the Employee.


6.     Modification. This Agreement along with the Employment Agreement and any
Restricted Stock Agreement contain the entire agreement of the parties hereto
and there are no agreements, understandings or representations made by the
Company or the Employee, except as expressly stated herein. This Agreement
supersedes all prior agreements and understandings between the Company and the
Employee. No cancellation, modification, amendment, deletion, addition or other
changes in this Agreement or any provision hereof or any right herein provided
shall be effective for any purpose unless specifically set forth in a subsequent
written agreement signed by both Employee and an authorized representative of
the Company.


7.     Construction. The parties agree that this Agreement shall be construed as
if the parties jointly prepared it so that any uncertainty or ambiguity shall
not be interpreted against any one party and in favor of the other.


8.    Severability and Waiver. The parties agree that the covenants of this
Agreement are severable and that if any single clause or clauses shall be found
unenforceable, the entire Agreement shall not fail but shall be construed and
enforced without any severed clauses in accordance with the terms of this
Agreement. The parties also agree that any failure by any party to enforce any
right or privilege under this Agreement shall not be deemed to constitute waiver
of any rights and privileges contained herein. The terms of this Agreement is to
be construed under the laws of the State of Texas. The parties consent to the
jurisdiction of the courts of the State of Texas for any disputes arising
hereunder.


9.     Adequacy of Consideration. The parties further acknowledge the adequacy
of the additional consideration provided herein by each to the other, that this
is a legally binding document, and that they intend to be bound by and faithful
to its terms.
10.    Period of Consideration. The Employee is fully aware of the contents of
this Agreement and of its legal effect. The Employee acknowledges that he was
advised on the date he received this Agreement that he had a period of
twenty-one (21) calendar days to review and consider this Agreement before
signing. The Employee further acknowledges that he voluntarily may waive his
right to take the full 21-day consideration period and may sign this Agreement
at any time before the 21-day period elapses.
11.    Period of Revocation. The Employee understands that after signing this
Agreement he may, in his sole discretion, revoke his acceptance of the Agreement
by giving written notice to Darryl Burman, within seven (7) days after the
Employee signs the Agreement. Notice of revocation must be

Page 15 of 16

--------------------------------------------------------------------------------

Exhibit 10.41

received no later than the close of business on the seventh (7th) day following
the Employee’s execution of this Agreement.
12.    Confidentiality. Employee agrees that he will not disclose that he has
entered into a Release and Waiver of Claims Agreement with the Company, and
further agrees that he will keep the terms of this Agreement completely
confidential and that he will not hereafter disclose any information concerning
this Agreement, the existence of this Agreement, and the negotiations that
resulted in this Agreement to anyone; provided, however, that he may make such
disclosures to his professional representatives (e.g., attorneys, accountants,
auditors, tax preparers), all of whom shall be informed of and agree to be bound
by this confidentiality clause, and provided that he may make other such
disclosures as may be required by law. If Employee is contacted, served, or
learns that he will be served with a subpoena to compel his testimony or the
production of documents concerning this Agreement or his employment with the
Company, the Employee agrees to immediately notify Darryl Burman by telephone
and then as soon as possible thereafter in writing.


13.    Attorney Consultation. Employee certifies that by signing this Agreement
he has had a reasonable amount of time to consider its terms, that he has had
the opportunity to consult with an attorney before signing this Agreement, and
that he has signed this Agreement after good-faith negotiations concerning its
terms. Employee is hereby advised in writing to consult with an attorney prior
to signing this Agreement.


14.     Voluntary and Knowing. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto.


In Witness Whereof, the parties have executed this Agreement effective as of the
date last written below.


JAMES BROOKS O’HARA (“EMPLOYEE”)
 
GROUP 1 AUTOMOTIVE, INC.
 
 
 
By: _________________________________
 
By: ___________________________
 
 
 
Dated: _______________________________
 
Dated: ________________________








Page 16 of 16